Citation Nr: 1413097	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for right shoulder arthritis, impingement syndrome, and separation, with deformity, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for healed fracture, right wrist, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:  The American Legion 	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The Board notes that the RO denied entitlement to service connection for a left wrist disorder, claimed as ganglion cyst, in a November 2010 rating decision.  The Veteran filed a timely notice of disagreement, and in June 2011, a statement of the case was issued.  A review of the record does not show that the Veteran filed a substantive appeal, VA Form 9, to perfect the appeal regarding the claim for service connection for a left wrist disorder.  Therefore, that issue is not before the Board at this time.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

In July 2009, the Veteran submitted a claim of entitlement to an increased rating for his service-connected right shoulder and right wrist disorders.  After this claim was denied in an October 2009 rating decision, the Veteran perfected an appeal to the Board.  The Board's review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran was last afforded a VA right shoulder and right wrist examination in September 2009.  During a hearing before the Board held in January 2013, the Veteran testified that his right shoulder and right wrist disorders had worsened since the last examination.  Specifically, the Veteran asserted that within the preceding two years, he experienced an increase in symptoms and frequency with regard to activities he was unable to complete.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  Given that the most recent examination was conducted in September 2009, nearly five years ago, and there is an indication that the disability may have increased in severity, the Board finds it necessary to remand the claim for a contemporaneous examination to ensure that VA meets its duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

Moreover, the RO must, with the assistance of the Veteran, obtain his updated treatment records and schedule him for the appropriate VA examination to ascertain the current severity of his service-connected right shoulder and right wrist disorders.    

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected right shoulder and right wrist disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected right shoulder and right wrist disorders.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the 
service-connected right shoulder and right wrist disorders.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

5. Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the March 2011 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


